Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered. 

Response to Amendment
Applicant’s submission filed 03/29/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1 & 3-6 are currently pending. 

Response to Arguments
 With regard to the 103 Rejection:
Applicant’s arguments and amendments with regard to Claims 1 & 3-6 have been considered and are moot in light of the status of the claims below.  


Allowable Subject Matter
Claims 1 & 3-6 are allowed.


Regarding Claim 1. The prior art fails to disclose or motivate one skilled in the art to manufacture an apparatus to predict the life of a robotic joint cabling by measuring the accumulated motor drive created tensions of a cable by using weighting factors for the motor drive positions and accumulating the time periods the motor drive resides at the weighted tension motor drive positions to determine a level of fatigue of the cable.

The closest prior art is Kim (KR20090105679), which teaches an apparatus to predict cable fatigue levels by measuring the level of bending of a cable during operational use.  However, Kim does not disclose the use of a motor encoder to measure the accumulated motor drive created tensions of a cable by using weighting factors for the motor drive positions and accumulating the time periods the motor drive resides at the weighted tension motor drive positions to determine a level of fatigue of the cable.
  
Regarding Dependent Claims 3-6.  The dependent claims further define the invention over the nearest reference by claiming additional weighting factors such as motor speed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                                                                                                                                                                                                                           
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856